United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Jersey City, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-205
Issued: March 5, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 2, 2012 appellant, through his attorney, filed a timely appeal from a July 6,
2012 decision of the Office of Workers’ Compensation Programs (OWCP) denying his
recurrence claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant established that he sustained a recurrence of disability on
November 20, 2011 due to his accepted right shoulder injury.
FACTUAL HISTORY
On December 16, 2010 appellant, then a 59-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging a right shoulder condition as a result of repetitive
employment duties. OWCP accepted the claim for right rotator cuff tear and authorized rotator
1

5 U.S.C. § 8101 et seq.

cuff repair surgery, which was performed on June 29, 2011 by Dr. Zafer Termanini, a Boardcertified orthopedic surgeon.
Following appellant’s June 2011 surgery, OWCP authorized physical therapy and the
services of a field nurse.2 In a report dated October 14, 2011, the field nurse stated that
appellant’s physician was hoping to transition him to full duty, but had released him to full duty
as of November 7, 2011 if light duty was not available. On October 18, 2011 the field nurse
reported that the physician of record released appellant to return to full duty on
November 7, 2011. On November 16, 2011 the field nurse stated that appellant had returned to
work but complained of severe right shoulder pain due to heavy lifting. The record does not
contain copies of the medical reports to which the field nurse referred.
In a letter dated December 15, 2011, the employing establishment noted that there was no
work currently available within the new restrictions provided by appellant’s physician in a recent
Form CA-17.3
On December 15, 2011 appellant submitted a notice of recurrence of total disability as of
November 20, 2011, alleging that the employing establishment was unable to provide him with
work within his restrictions.
By letter dated December 22, 2011, OWCP informed appellant that the evidence of
record was insufficient to establish his claim. He was advised of the medical and factual
evidence to submit within 30 days.
Appellant submitted a disability slip dated December 15, 2011 from Dr. Termanini
indicating that he would be out of work until January 15, 2012 and could return to work on
January 16, 2012 with no restrictions. He also submitted physical therapy notes dated August 12
to November 10, 2011.
In a letter dated January 5, 2012, the employing establishment confirmed that appellant
had returned to full duty and worked without restrictions from November 7 through 16, 2011.
By decision dated January 24, 2012, OWCP denied appellant’s recurrence claim on the
grounds that the medical evidence was insufficient to establish that he was disabled from work
due to a spontaneous change in his injury-related condition.
In a January 16, 2012 report, Dr. Termanini stated that appellant was originally treated in
2007 for a lumbar injury. Appellant reportedly sustained an on-the-job injury to his right
shoulder while working on August 19, 2010. He continued to work with severe pain due to
heavy lifting out of daily tasks. A magnetic resonance imaging (MRI) scan of the right shoulder
revealed a tear of the rotator cuff, for which he underwent surgery on June 29, 2011.
Dr. Termanini stated that appellant continued to have severely limited range of motion. He was
placed on an active program of physical therapy and was followed up periodically. On
2

On September 1, 2011 Dr. Termanini prescribed a six- to eight-week course of physical therapy.

3

The record does not contain a copy of the recent Form CA-17 to which the employing establishment referred.

2

October 4, 2011 appellant was advised to return to work on light duty for a period of three weeks
and would be reevaluated. On November 17, 2011 he indicated that he had difficulty lifting
heavy objects and that he was unable to return to work because of heavy lifting and long hours of
standing. On his most recent visit the previous week, appellant remained very symptomatic
lifting his arm against resistance. Dr. Termanini reviewed appellant’s job description and opined
that he was unable to perform the required tasks and was, therefore, totally disabled at that time.
On April 25, 2012 appellant, through his representative, requested reconsideration.
Counsel noted that he was submitting additional medical evidence, including CA-17 forms dated
November 21 and December 29, 2011, in which Dr. Termanini provided additional restrictions.4
He contended that appellant had sustained a recurrence of disability because the employing
establishment had withdrawn appellant’s light-duty job.
By decision dated July 6, 2012, OWCP denied modification of its January 24, 2012
decision.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work caused by a spontaneous change in a medical condition, which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.5 This term also means an inability to work that takes place when a light-duty
assignment made specifically to accommodate an employee’s physical limitations due to his or
her work-related injury or illness is withdrawn (except when such withdrawal occurs for reasons
of misconduct, nonperformance of job duties or a reduction-in-force), or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical
limitations.6
Appellant has the burden of establishing by the weight of the substantial, reliable and
probative evidence a causal relationship between his recurrence of disability and his employment
injury.7 This burden includes the necessity of furnishing medical evidence from a physician
who, on the basis of a complete and accurate factual and medical history, concludes that the
disabling condition is causally related to employment factors and supports that conclusion with
sound medical reasoning.8

4

The record does not contain either Form CA-17.

5

20 C.F.R. § 10.5(x).

6

Id.

7

Carmen Gould, 50 ECAB 504 (1999).

8

Mary A. Ceglia, 55 ECAB 626 (2004).

3

ANALYSIS
The Board finds that the medical evidence of record fails to establish that appellant
sustained a recurrence of disability.
Appellant did not allege or establish that he experienced a spontaneous change in his
medical condition due to the accepted right shoulder injury. Following his June 29, 2011
surgery, he returned to full duty without restrictions. On December 15, 2011 appellant claimed a
recurrence of disability as of November 20, 2011. He did not, however, attribute his disability to
a spontaneous recurrence of his rotator cuff condition. Rather, appellant asserted that new work
factors had aggravated the original injury. On November 16, 2011 he told the field nurse that he
had returned to work, but had experienced severe right shoulder pain due to heavy lifting. On
November 17, 2011 appellant told his physician that he had difficulty lifting heavy objects and
that he was unable to return to work because of required heavy lifting and long hours of standing.
These new work factors break the chain of causation stemming from the accepted injury. The
Board finds that appellant’s claim does not meet the definition of a recurrence of disability.9
The medical evidence of record is insufficient to establish that appellant sustained a
recurrence of disability as of November 20, 2011. Appellant returned to work full duty on
November 7, 2011. In a brief narrative report dated January 16, 2012, Dr. Termanini indicated
that on October 4, 2011 he advised appellant to return to light-duty work for a period of three
weeks, at which time he would be reevaluated. The record, however, does not contain any report
documenting an October 4, 2011 examination by Dr. Termanini or any report that provided work
restrictions.
There is no evidence that appellant returned to a light-duty position.
Dr. Termanini’s report does not identify a spontaneous worsening of appellant’s accepted
condition. On the contrary, it indicates that new occupational exposures resulting from the duties
of his job gave rise to his claimed disability. Dr. Termanini opined that appellant was unable to
perform the duties of his job and was, therefore, totally disabled. He did not, however, discuss
the specific job duties or explain how his current condition was causally related to the accepted
injury. Dr. Termanini’s report is of limited probative value and is insufficient to establish the
claimed recurrence of disability commencing November 20, 2011.10 The remaining medical
evidence of record, including disability slips and physical therapy notes that do not contain any
opinion on the cause of appellant’s condition are of limited probative value.11
On appeal, counsel argues that appellant sustained a recurrence of disability by virtue of the
employing establishment’s withdrawal of his limited-duty job. As noted, the evidence
establishes that appellant returned to full duty, without restrictions, on November 7, 2011. The
employing establishment did not withdraw the position to which he returned. Rather, it was
unable to accommodate work restrictions subsequently provided by appellant’s physician, who
9

See supra note 5 and accompanying text.

10

Medical conclusions unsupported by rationale are of little probative value and are insufficient to establish
causal relationship. Willa M. Frazier, 55 ECAB 379 (2004). See Calvin E. King, Jr., 51 ECAB 394 (2000); see also
Frederick E. Howard, Jr., 41 ECAB 843 (1990).
11

Medical evidence which does not offer any opinion regarding the cause of an employee’s condition is of
limited probative value on the issue of causal relationship. Michael E. Smith, 50 ECAB 313 (1999).

4

failed to address how the restrictions were due to the accepted injury. The Board finds that
OWCP properly found that appellant submitted insufficient factual and medical evidence to meet
his burden of proof to establish the claimed recurrence of disability.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a recurrence
of disability on or after November 17, 2011.
ORDER
IT IS HEREBY ORDERED THAT the July 6, 2012 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 5, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

